
	
		II
		112th CONGRESS
		1st Session
		S. 834
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Casey (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to improve
		  education and prevention related to campus sexual violence, domestic violence,
		  dating violence, and stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Campus Sexual Violence Elimination
			 Act or the Campus SaVE Act.
		2.FindingsCongress finds the following:
			(1)Between 20 and 25
			 percent of female students will experience some form of sexual assault during
			 their years at an institution of higher education, and nearly 3 percent of all
			 such women become victims of either attempted or completed rape in each 9-month
			 academic year.
			(2)Multiple studies
			 indicate that lesbian, gay, bisexual, and transgender (LGBT) students are more
			 likely to experience violence and threats of violence, including sexual
			 violence, than their non-LGBT peers.
			(3)Between 85 and 90
			 percent of reported sexual assaults against female students at institutions of
			 higher education are perpetrated by someone known to the victim, and nearly
			 half of such sexual assaults occur on a date.
			(4)Less than 5
			 percent of rapes or attempted rapes of female students at institutions of
			 higher education are reported to campus authorities or law enforcement. In
			 2009, only 2,578 forcible sex offenses and 68 non-forcible sex offenses that
			 occurred on the campus of a 2-year or 4-year institution of higher education
			 were reported, among 8,476 2-year and 4-year public and private institutions of
			 higher education.
			(5)Students are more
			 likely to report a sexual assault when they know how to report a sexual assault
			 and how a school will respond if such a report is made, yet fewer than half of
			 the institutions of higher education in the United States have written policies
			 for filing criminal charges and campus reports related to sexual
			 assault.
			(6)Only
			 1/3 of the institutions of higher education in the United
			 States report their crime statistics correctly, resulting in statistics in
			 which instances of sexual assault have been misclassified and underrepresented.
			 Less than half of all institutions of higher education in the United States
			 offer any sexual assault training, and such training is often provided only for
			 resident advisers and security officers.
			(7)Thirty-six
			 percent of institutions of higher education offer safety training that includes
			 teaching students how to prevent and defend against sexual assault.
			(8)Less than 20
			 percent of institutions of higher education educate students about acquaintance
			 rape, and less than half of 4-year public institutions do so.
			(9)According to
			 campus administrators, the reporting of sexual assaults would be facilitated if
			 institutions of higher education provided services for victims, written law
			 enforcement response procedures, new student orientation, and campus-wide
			 publicity about past crimes.
			3.Campus sexual
			 violence, domestic violence, dating violence, and stalking education and
			 preventionSection 485(f) of
			 the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
			(1)in paragraph (1)—
				(A)in the matter preceding subparagraph
			 (A)—
					(i)by striking on August 1, 1991, begin
			 to; and
					(ii)by
			 striking beginning September 1, 1992, and each year thereafter,
			 and inserting , by October 1 of each year,;
					(B)by striking
			 subparagraph (A) and inserting the following:
					
						(A)A statement of current campus policies
				regarding procedures and facilities for students, employees, and others in the
				campus community to report criminal actions or other emergencies occurring on
				campus, on public property, and in or on noncampus buildings or property, and
				policies concerning the institution’s response to such
				reports.
						;
				(C)in subparagraph
			 (C)(iii), by striking the period at the end and adding at the end , when
			 the victim of such crime elects to make such a report.;
				(D)in subparagraph
			 (F)—
					(i)by
			 striking and at the end of clause (i)(IX);
					(ii)by
			 striking the period at the end of clause (ii) and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(iii)of domestic violence, dating
				violence, and stalking incidents that were reported to campus security
				authorities or local police agencies.
							;
				and
					(E)in subparagraph
			 (I), by striking section 170101(j) through the end, and
			 inserting the Jacob Wetterling, Megan Nicole Kanka, and Pam Lychner Sex
			 Offender Registration and Notification Program established under the Adam Walsh
			 Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.) concerning
			 registered sex offenders enrolled or working at the institution may be
			 obtained, such as the law enforcement office of the institution, a local law
			 enforcement agency with jurisdiction for the campus, or a Web
			 site.;
				(2)in paragraph (3),
			 by inserting , that withholds the names of victims as
			 confidential, after that is timely;
			(3)in paragraph
			 (5)(A), by striking September 1, 2000 and inserting
			 December 31, 2012;
			(4)by striking paragraph (6)(A) and inserting
			 the following:
				
					(6)(A)In this
				subsection:
							(i)The term awareness program
				means any program designed to alert students at an institution of higher
				education to the prevalence of domestic violence, dating violence, sexual
				assault, or stalking, including—
								(I)discussions of the nature and number of
				cases of domestic violence, dating violence, sexual assault, and stalking at
				such institution in the 3 preceding calendar years;
								(II)statistics on the outcomes of
				disciplinary proceedings for such cases at such institution; and
								(III)risk factors associated with such
				cases, including physically, sexually, and psychologically controlling
				behavior.
								(ii)The term bystander
				intervention means safe and positive options that may be carried out by
				an individual to prevent harm or intervene when there is a risk of domestic
				violence, dating violence, sexual assault, or stalking against a person other
				than such individual.
							(iii)The term campus
				means—
								(I)any building or property owned or
				controlled by an institution of higher education within the same reasonably
				contiguous geographic area of the institution and used by the institution in
				direct support of, or in a manner related to, the institution's educational
				purposes, including residence halls; and
								(II)property within the same
				reasonably contiguous geographic area of the institution that is owned by the
				institution but controlled by another person, is used by students, and supports
				institutional purposes (such as a food or other retail vendor).
								(iv)The term dating violence has
				the meaning given the term in section 40002(a) of the Violence Against Women
				Act of 1994 (42 U.S.C. 13925(a)).
							(v)The term domestic violence has
				the meaning given the term in section 40002(a) of the Violence Against Women
				Act of 1994 (42 U.S.C. 13925(a)).
							(vi)The term noncampus building or
				property means—
								(I)any building or property owned or
				controlled by a student organization recognized by the institution; and
								(II)any building or property (other
				than a branch campus) owned or controlled by an institution of higher education
				that is used in direct support of, or in relation to, the institution's
				educational purposes, is used by students, and is not within the same
				reasonably contiguous geographic area of the institution.
								(vii)The term primary
				prevention means programming and strategies intended to stop domestic
				violence, dating violence, sexual assault, or stalking before it occurs through
				the changing of social norms and other approaches.
							(viii)The term public
				property means all public property that is within the same reasonably
				contiguous geographic area of the institution, such as a sidewalk, a street,
				other thoroughfare, or parking facility, and is adjacent to a facility owned or
				controlled by the institution if the facility is used by the institution in
				direct support of, or in a manner related to the institution's educational
				purposes.
							(ix)The term results means a
				decision or determination, made by an honor court or council, committee,
				commission, or other entity authorized to resolve disciplinary matters within
				an institution of higher education.
							(x)The term risk reduction means
				options for recognizing warning signs of abusive behavior, and how to avoid
				potential attacks.
							(xi)The term sexual assault
				means an offense classified as a forcible or nonforcible sex offense under the
				uniform crime reporting system of the Federal Bureau of Investigation.
							(xii)The term stalking has the
				meaning given the term in section 40002(a) of the Violence Against Women Act of
				1994 (42 U.S.C.
				13925(a)).
							;
			(5)in paragraph
			 (7)—
				(A)by striking
			 paragraph (1)(F) and inserting clauses (i) and (ii) of
			 paragraph (1)(F); and
				(B)by inserting
			 after Hate Crime Statistics Act. the following: For the
			 offenses of domestic violence, dating violence, and stalking, such statistics
			 shall be compiled in accordance with the definitions used in section 40002(a)
			 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).;
				(6)by striking
			 paragraph (8) and inserting the following:
				
					(8)(A)Each institution of
				higher education participating in any program under this title, other than a
				foreign institution of higher education, shall develop and distribute as part
				of the report described in paragraph (1) a statement of policy
				regarding—
							(i)such institution’s programs to prevent
				domestic violence, dating violence, sexual assault, or stalking; and
							(ii)the procedures that such institution will
				follow once an incident of domestic violence, dating violence, sexual assault,
				or stalking has been reported, which shall include—
								(I)providing, in writing, to each student or
				employee who reports to the institution that he or she has been a victim of
				domestic violence, dating violence, sexual assault, or stalking—
									(aa)an
				explanation of—
										(AA)the right of victims of such offenses to
				notify proper law enforcement authorities, including on-campus and local
				police;
										(BB)the option to be assisted by campus
				authorities in notifying such authorities if the student or employee so
				chooses; and
										(CC)the right of victims of such offenses
				to not notify such authorities;
										(bb)an
				explanation of the right of victims of such offenses, when relevant, to seek an
				order of protection, no contact order, restraining order, or similar lawful
				order issued by a criminal, civil, or tribal court or enforce an order already
				in existence;
									(cc)contact information for victim advocacy,
				counseling, health, mental health, legal assistance, and other services
				available to victims both on-campus and in the local community;
									(dd)an explanation of the availability of a
				victims’ rights advocate to assist in reporting an incident and in locating and
				utilizing victim services;
									(ee)an explanation of the institution’s
				disciplinary process; and
									(ff)suggested safety planning (including a
				change in residence, class schedule, and travel) and individuals at the
				institution and in the local community who can assist the victim in
				implementing safety planning;
									(II)a description of how such
				institution shall help to enforce any order of protection, no contact order,
				restraining order, or similar lawful order issued by any criminal, civil, or
				tribal court, if the victim has informed such institution of such order;
				and
								(III)information about how the
				institution will protect the confidentiality of victims, including how publicly
				available recordkeeping will be accomplished without the inclusion of
				identifying information about the victim, to the extent permissible by
				law.
								(B)The policy described in
				subparagraph (A) shall address the
				following areas:
							(i)Education programs to promote the awareness
				of the offenses of domestic violence, dating violence, sexual assault, and
				stalking, which shall include—
								(I)primary prevention and awareness programs
				for all incoming students and new employees, which shall include—
									(aa)a statement that the institution of
				higher education prohibits the offenses of domestic violence, dating violence,
				sexual assault, and stalking;
									(bb)the definition of domestic violence,
				dating violence, sexual assault, and stalking;
									(cc)the definition of consent in reference
				to sexual activity;
									(dd)information about reporting such
				offenses, including such offenses that occur on and off campus;
									(ee)the elements of healthy relationships
				and the right of individuals to live without the fear of becoming a victim of
				domestic violence, dating violence, sexual assault, or stalking;
									(ff)bystander intervention; and
									(gg)risk reduction; and
									(II)ongoing prevention and awareness campaigns
				for students and faculty, including information described in items (aa) through
				(gg) of
				subclause (I).
								(ii)Possible sanctions or protective measures
				that such institution may impose following the final determination of an
				institutional disciplinary procedure regarding domestic violence, dating
				violence, sexual assault, or stalking.
							(iii)Procedures victims should follow if
				domestic violence, dating violence, sexual assault, or stalking occurs,
				including information about the importance of preserving evidence as may be
				necessary to the proof of criminal domestic violence, dating violence, sexual
				assault, or stalking, or in obtaining a protection order.
							(iv)Information about to whom the alleged
				domestic violence, dating violence, sexual assault, or stalking should be
				reported.
							(v)Procedures for institutional disciplinary
				action in cases of an alleged incident of domestic violence, dating violence,
				sexual assault, or stalking, which shall include a clear statement that—
								(I)such proceedings shall—
									(aa)provide a prompt and equitable
				resolution;
									(bb)be
				conducted by officials who receive annual training on the issues related to
				domestic violence, dating violence, sexual assault, and stalking and how to
				conduct an investigation and hearing process that protects the safety of
				victims and promotes accountability; and
									(cc)use the preponderance of the evidence
				standard;
									(II)the accuser and the accused are
				entitled to the same opportunities to have others present during an
				institutional disciplinary proceeding, including the opportunity to be
				accompanied to any related meeting or proceeding by an advisor of their
				choice;
								(III)both the accuser and the accused
				shall be simultaneously informed, in writing—
									(aa)of the results of any institutional
				disciplinary proceeding that arises from an allegation of domestic violence,
				dating violence, sexual assault, or stalking;
									(bb)when the institution accepts an appeal
				of such results;
									(cc)of any change to such results that
				occurs prior to the time that such results become final; and
									(dd)when such results become final;
				and
									(IV)any disclosure of results under
				subclause (III)—
									(aa)shall include only the name of the
				accused, the violation alleged, and whether any institutional rules or code
				sections were violated, essential findings supporting such result, and any
				sanction imposed by the institution against the accused (including a
				description of any disciplinary action taken by the institution, the date of
				the imposition of such action, and the duration of such action);
									(bb)shall include a notice of whether an
				appeal will be permitted, a notice of the grounds for appeal, and a clear
				statement that if an appeal is permitted, both the accuser and the accused
				shall be entitled to appeal; and
									(cc)shall not include identifying
				information about the victim.
									(vi)Policies and procedures to ensure that a
				student or employee who reports to the institution that he or she has been the
				victim of domestic violence, dating violence, sexual assault, or stalking,
				regardless of whether the victim chooses to report the crime to campus police
				or local law enforcement, shall receive information about options for, and
				available assistance in, changing academic, living, transportation, and working
				situations, if such assistance is requested by the student or employee and if
				such accommodations are reasonably
				available.
							;
			(7)in paragraph (9), by striking The
			 Secretary and inserting The Secretary, in consultation with the
			 Attorney General of the United States (through the Director of the Office on
			 Violence Against Women),;
			(8)by striking
			 paragraph (14);
			(9)by redesignating
			 paragraphs (15) through (18) as paragraphs (14) through (17),
			 respectively;
			(10)by striking paragraph (15), as redesignated
			 by paragraph (9), and inserting the following:
				
					(15)(A)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States concerning the
				development, and dissemination to institutions of higher education, of best
				practices information about campus safety and emergencies.
						(B)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States (through the Director of
				the Office on Violence Against Women) and the Secretary of Health and Human
				Services (through the Director of the Family Violence Prevention and Services
				Office) concerning the development, and dissemination to institutions of higher
				education, of best practices information about preventing and responding to
				incidents of domestic violence, dating violence, sexual assault, and stalking,
				including elements of institutional policies that have proven successful based
				on evidence-based outcome measurements.
						;
				and
			(11)by striking
			 paragraph (16), as redesignated by paragraph (9), and inserting the
			 following:
				
					(16)No officer, employee, or agent of an
				institution participating in any program under this title shall retaliate,
				intimidate, threaten, coerce, or otherwise discriminate against any individual
				for exercising their rights or responsibilities under any provision of this
				subsection.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect with respect to the annual security report under
			 section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1))
			 prepared by an institution of higher education 1 calendar year after the date
			 of enactment of this Act, and each subsequent calendar year.
		
